—In an action to recover damages for personal injuries, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Queens County (Schmidt, J.), dated March 28, 2000, as granted the separate motions of the defendant Eric Zambrana and the defendant Scott Seltzer for summary judg*568ment dismissing the complaint insofar as asserted against them on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed insofar as appealed from, with one bill of costs.
The physicians’ affirmations submitted by the defendants Eric Zambrana and Scott Seltzer in support of their separate motions for summary judgment made out a prima facie case (see, CPLR 3212 [b]) that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d). The burden therefore shifted to the plaintiff to come forward with sufficient evidence to establish that she sustained a serious injury (see, Gaddy v Eyler, 79 NY2d 955). Since the plaintiffs submissions failed to raise a triable issue of fact, the defendants’ respective motions were properly granted (see, Grossman v Wright, 268 AD2d 79). Bracken, Acting P. J., S. Miller, McGinity and Schmidt, JJ., concur.